DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12 Apr 2022 has been entered.  Claims 1-20 are currently pending in the application.  
Response to Arguments
Applicant’s arguments filed on 12 Apr 2022 have been fully considered.   Applicant’s arguments are not persuasive in regards to the 35 USC § 102 and 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states “In the cited portion, Trotta discloses "wherein comparing the extracted features to stored features includes using a neural network algorithm." Trotta, col. 18, lines 10-12. That is Trotta discloses using a neural network algorithm for comparing two elements, that of (i) extracted features and (ii) stored features. The neural network algorithm of Trotta is not used to extract features. Therefore, Trotta fails to teach or suggest "extract, using a neural network, a feature vector based on the input," as recited in Claim 1.”; and later “This does not disclose or suggest that a neural network is configured to generate a feature vector from the input and a photographic image of the user as recited in Claim 3. Trotta merely discloses obtaining new target data 722 using radar measurements and forming a feature vector by various steps as shown in Figure 6 of Trotta, reproduced above. Figure 6 of Trotta does not disclose or suggest that a neural network is used for feature extraction.”
Response 1: The Examiner agrees.  However, Figure 8 of Trotta (used in this office action) does disclose that a neural network can combine the top portion and bottom portion of figure 7 in a slightly different order, that a system can process multiple inputs to generate a fused feature vector that is then used in the decision process.  
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3, 5, 7 – 10, 12, 14 – 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trotta, et al, U. S. Patent Application Publication 2019/0011534 (“Trotta”).
Regarding claim 1, Trotta teaches:
(Currently Amended) An electronic device, comprising: a memory configured to store preregistered user data; a radar transceiver; and a processor operably connected to the memory and the radar transceiver, the processor configured to: (Trotta, paragraph 0046 & 0075, “[0046] In some embodiments, some or all portions of millimeter-wave radar sensor circuit 302 may be implemented in a package that contains transmit antennas 312, receive antennas 314, transmitter front-end circuits 308, receiver front-end circuit 310, and/or radar circuitry 306. [0075] Referring now to FIG. 9, a block diagram of a processing system 900 is provided in accordance with an embodiment of the present invention. The processing system 900 depicts a general-purpose platform and the general components and functionality that may be used to implement portions of the embodiment radar system and/or an external computer or processing device interfaced to the embodiment radar system. The processing system 900 may include, for example, a central processing unit (CPU) 902, memory 904, and a mass storage device 906 connected to a bus 908 configured to perform the processes discussed above.”; that a radar can comprise a transmitter and receiver connected to a processor and memory).
transmit, via the radar transceiver, radar signals, (Trotta, paragraph 0042, “[0042] Radar circuitry 306 provides signals to be transmitted to transmitter front-end circuits 308, receives signals from receiver front-end circuit 310, and may be configured to control the operation of millimeter-wave radar sensor circuit 302.”; that a radar has a transmitter, receiver and circuitry to process the radar signals).
identify signals of interest that represent biometric information of a user based on reflections of the radar signals received by the radar transceiver, (Trotta, paragraph 0050, “(0050] In some embodiments facial recognition applications, a tradeoff can be made regarding the number of sensors used and the number of transmit/receive antennas present on the sensor”; that a radar can receive signals used for facial recognition).
generate an input based on the signals of interest that include the biometric information, (Trotta, paragraph 0021, “[0021] With near-field sensing parameters such as minute skin texture and scaling can be extracted, identified and distinguished. In some embodiments, near field sensing could also be applied to other forms of biometric recognition, such as recognition of a user based on the user’s hand or fingers.”; that a radar can provide facial recognition and generate inputs based on skin texture and/or scaling).
extract, using a neural network, a feature vector from the input, and (Trotta, figures 7 & 8, paragraphs 0064-0074, “[0067] Machine learning algorithm 714 may be implemented using a variety of machine learning algorithms known in the art. For example, a random forest algorithm or neural network algorithm may be used for classification and analysis of stored feature vectors 710. [0068] Data preparation block 724 prepares the new target data 722 for image formation, and image formation block 726 forms new extracted feature vectors 728 using, for example, the method described above with respect to FIG. 6. [0071] In some embodiments, signal processing unit 804 performs the training steps shown in top portion 700 of FIG. 7 except for machine learning algorithm 714 ( e.g., steps 702, 704, 706, 708, 710 and 712), … More specifically, signal processing unit 804 performs the steps of data preparation 704 and 724, image formation 706 and 726 to form stored feature vectors 710 and extracted feature vectors 728, and data annotation 708 to form labels 712.”; that the system can perform evaluation of a learned image and create stored feature vectors in step 710; that system can then collect new image data with is processed in 728; that the steps of figure 8 combine the upper and lower limbs of figure 7; that the machine learning / neural networking function of 714 can be performed in step 810 on the two sets of data of 710 and 728 to produce before the authentication step 812).

    PNG
    media_image1.png
    727
    921
    media_image1.png
    Greyscale


authenticate the user based on comparison of the feature vector to a threshold of similarity with the preregistered user data. (Trotta, 0064-0072, “[0072] In some embodiments, machine learning block 810 may be implemented remotely using a computer server or cloud-based computing. [0073] Authentication engine 812 performs the steps of prediction model 730 shown in FIG. 7 and acknowledges the extracted feature vectors. [0068] Prediction model 730 utilizes machine learning algorithm 714 to match new extracted feature vectors 728 to a stored feature vector 710. When a match is identified a predicted label is provided that identifies the new feature vector. In some embodiments, data from the stored labels 712 is provided as a predicted label. Prediction model 730 is may be a machine learning model with optimal parameters computed/evaluated through a machine learning algorithm.”; that after collecting the signals of interest, the biometric information, training a system, and processing the vectors using neural networks, the output can authenticate a user).

    PNG
    media_image2.png
    698
    1051
    media_image2.png
    Greyscale

Regarding claim 2, Trotta teaches (Original) The electronic device of Claim 1, wherein: the electronic device further comprises a camera configured to capture an image of the user; and the processor is further configured to extract the feature vector based on both the image and the input, wherein the input is based on the radar signals. (Trotta, paragraph 0074, “[0074] In some embodiments, target 114 can be identified and authenticated by combining measurements from embodiment millimeter-wave radar sensors with other biometric and optical sensors including, but not limited to, fingerprint scanners, optical facial recognition systems, body scanners, camera sensors, and retinal scanners. Data derived from these scanners may be included within the target data sets 702 and 722 and/or within feature vectors 710 and 728, and machine learning algorithm 714 may be applied to the combined data sets and vectors that include data derived from the millimeter-wave radar sensor and from other sensors.”; that the electronic device can comprise both a radar, camera, and other biometric sensors; that the target data sets can be created for each of the sensors for analysis by the neural network in step 810).
Regarding claim 3, Trotta teaches (Currently Amended) The electronic device of Claim 1, wherein the neural network is configured to generate the feature vector from the input and a photographic image of the user. (Trotta, paragraph 0074, “[0074] In some embodiments, target 114 can be identified and authenticated by combining measurements from embodiment millimeter-wave radar sensors with other biometric and optical sensors including, but not limited to, fingerprint scanners, optical facial recognition systems, body scanners, camera sensors, and retinal scanners. Data derived from these scanners may be included within the target data sets 702 and 722 and/or within feature vectors 710 and 728, and machine learning algorithm 714 may be applied to the combined data sets and vectors that include data derived from the millimeter-wave radar sensor and from other sensors. (0084] The method of one of examples 5 and 6, wherein the aligning further includes: capturing an image of the human face using a camera; and positioning the human face within a first region based on the captured image.”; that the electronic device can comprise both a radar, camera, and other biometric sensors; that the target data sets can be created for each of the sensors for analysis by the neural network in step 810; that an image from a camera can be used in the machine learning process to generate vectors).
Regarding claim 5, Trotta teaches (Original) The electronic device of Claim 1, wherein the processor is configured to: receive, via the radar transceiver, raw radar signals associated with different antenna configurations from the reflections of the radar signals; combine the raw radar signals; and select the signals of interest from the combined raw radar signals. (Trotta, paragraph 0041-0046 & 0068, “[0041] Receiver front-end circuit 310 receives and processes the reflected RF signals from target 114. As shown in FIG. 3A, receiver front-end circuit 310 is configured to be coupled to four receive antennas 314, which may be configured as a 2x2 antenna array. [0046] In some embodiments, some or all portions of millimeter-wave radar sensor circuit 302 may be implemented in a package that contains transmit antennas 312, receive antennas 314, transmitter front-end circuits 308, receiver front-end circuit 310, and/or radar circuitry 306. [0068] Data preparation block 724 prepares the new target data 722 for image formation, and image formation block 726 forms new extracted feature vectors 728 using, for example, the method described above with respect to FIG. 6.”; that a radar can operate with different configurations of transmitting and receiving arrays; that the collected data can be prepared in block 724 and formed in block 726 from the raw radar signals).
Regarding claim 7, Trotta teaches (Original) The electronic device of Claim 1, wherein the processor is further configured to: identify a distance between the electronic device and the user, and select a model based on the distance between the electronic device and the user, wherein the feature vector is extracted based on the model. (Trotta, paragraph 0022, “In addition to biometric feature extraction points, a reference point such as center extracted point 118 may be used to feature depths of user’s space and/or may be used for system alignment purposes. As shown in FIG. 18, center extracted point 118 is the tip of the nose of the user, however, in alternative embodiments, other facial features may be used for either a center extracted point or other reference points. By measuring the various feature depths of the face of user represented by target 114 and the RF reflective properties of the measured biometric feature extraction sites 116, the identification of target 114 may be securely identified. Because the measured properties of the face of target 114 differ from that of a photograph or other visual image, or even a three-dimensional representation of the user’s face such as a mask, the use of millimeter-wavebased radar sensors in the facial identification process prevents spoofing using models and representations of the user’s face.”; that the radar depth measurements can be trained in the 702 block, the image formed, and that the learned data can be compared to new collected data to measure the radar facial feature depths to provide anti-spoof capabilities in the system).
Regarding claim 8, Trotta teaches:
(Currently Amended) A method comprising: transmitting, (Trotta, paragraph 0046 & 0075, “[0046] In some embodiments, some or all portions of millimeter-wave radar sensor circuit 302 may be implemented in a package that contains transmit antennas 312, receive antennas 314, transmitter front-end circuits 308, receiver front-end circuit 310, and/or radar circuitry 306. [0075] Referring now to FIG. 9, a block diagram of a processing system 900 is provided in accordance with an embodiment of the present invention. The processing system 900 depicts a general-purpose platform and the general components and functionality that may be used to implement portions of the embodiment radar system and/or an external computer or processing device interfaced to the embodiment radar system. The processing system 900 may include, for example, a central processing unit (CPU) 902, memory 904, and a mass storage device 906 connected to a bus 908 configured to perform the processes discussed above.”; that a radar can comprise a transmitter and receiver connected to a processor and memory).
 via a radar transceiver, radar signals; (Trotta, paragraph 0042, “[0042] Radar circuitry 306 provides signals to be transmitted to transmitter front-end circuits 308, receives signals from receiver front-end circuit 310, and may be configured to control the operation of millimeter-wave radar sensor circuit 302.”; that a radar has a transmitter, receiver and circuitry to process the radar signals).
identifying signals of interest that represent biometric information of a user based on reflections of the radar signals received by the radar transceiver; (Trotta, paragraph 0050, “(0050] In some embodiments facial recognition applications, a tradeoff can be made regarding the number of sensors used and the number of transmit/receive antennas present on the sensor”; that a radar can receive signals used for facial recognition).
generating an input based on the signals of interest that include the biometric information; (Trotta, paragraph 0021, “[0021] With near-field sensing parameters such as minute skin texture and scaling can be extracted, identified and distinguished. In some embodiments, near field sensing could also be applied to other forms of biometric recognition, such as recognition of a user based on the user’s hand or fingers.”; that a radar can provide facial recognition and generate inputs based on skin texture and/or scaling).
extracting, using a neural network, a feature vector from the input; and (Trotta, figures 7 & 8, paragraphs 0064-0074, “[0067] Machine learning algorithm 714 may be implemented using a variety of machine learning algorithms known in the art. For example, a random forest algorithm or neural network algorithm may be used for classification and analysis of stored feature vectors 710. [0068] Data preparation block 724 prepares the new target data 722 for image formation, and image formation block 726 forms new extracted feature vectors 728 using, for example, the method described above with respect to FIG. 6. [0071] In some embodiments, signal processing unit 804 performs the training steps shown in top portion 700 of FIG. 7 except for machine learning algorithm 714 ( e.g., steps 702, 704, 706, 708, 710 and 712), … More specifically, signal processing unit 804 performs the steps of data preparation 704 and 724, image formation 706 and 726 to form stored feature vectors 710 and extracted feature vectors 728, and data annotation 708 to form labels 712.”; that the system can perform evaluation of a learned image and create stored feature vectors in step 710; that system can then collect new image data with is processed in 728; that the steps of figure 8 combine the upper and lower limbs of figure 7; that the machine learning / neural networking function of 714 can be performed in step 810 on the two sets of data of 710 and 728 to produce before the authentication step 812).
authenticating the user based on comparison of the feature vector to a threshold of similarity with preregistered user data. (Trotta, figure 8, 0064-0072, “[0072] In some embodiments, machine learning block 810 may be implemented remotely using a computer server or cloud-based computing. [0073] Authentication engine 812 performs the steps of prediction model 730 shown in FIG. 7 and acknowledges the extracted feature vectors. [0068] Prediction model 730 utilizes machine learning algorithm 714 to match new extracted feature vectors 728 to a stored feature vector 710. When a match is identified a predicted label is provided that identifies the new feature vector. In some embodiments, data from the stored labels 712 is provided as a predicted label. Prediction model 730 is may be a machine learning model with optimal parameters computed/evaluated through a machine learning algorithm.”; that after collecting the signals of interest, the biometric information, training a system, and processing the vectors using neural networks, the output can authenticate a user).
Regarding claim 9, Trotta teaches (Original) The method of Claim 8, further comprising capturing, via a camera, an image of the user; and extracting the feature vector based on both the image and the input, wherein the input is based on the radar signals. (Trotta, paragraph 0074, “[0074] In some embodiments, target 114 can be identified and authenticated by combining measurements from embodiment millimeter-wave radar sensors with other biometric and optical sensors including, but not limited to, fingerprint scanners, optical facial recognition systems, body scanners, camera sensors, and retinal scanners. Data derived from these scanners may be included within the target data sets 702 and 722 and/or within feature vectors 710 and 728, and machine learning algorithm 714 may be applied to the combined data sets and vectors that include data derived from the millimeter-wave radar sensor and from other sensors.”; that the electronic device can comprise both a radar, camera, and other biometric sensors; that the target data sets can be created for each of the sensors for analysis by the neural network in step 810).
Regarding claim 10, Trotta teaches (Currently Amended) The method of Claim 8 further comprising generating the feature vector by a wherein the neural network generates the feature vector from the input and a photographic image of the user. (Trotta, paragraph 0074, “[0074] In some embodiments, target 114 can be identified and authenticated by combining measurements from embodiment millimeter-wave radar sensors with other biometric and optical sensors including, but not limited to, fingerprint scanners, optical facial recognition systems, body scanners, camera sensors, and retinal scanners. Data derived from these scanners may be included within the target data sets 702 and 722 and/or within feature vectors 710 and 728, and machine learning algorithm 714 may be applied to the combined data sets and vectors that include data derived from the millimeter-wave radar sensor and from other sensors. (0084] The method of one of examples 5 and 6, wherein the aligning further includes: capturing an image of the human face using a camera; and positioning the human face within a first region based on the captured image.”; that the electronic device can comprise both a radar, camera, and other biometric sensors; that the target data sets can be created for each of the sensors for analysis by the neural network in step 810; that an image from a camera can be used in the machine learning process to generate vectors).
Regarding claim 12, Trotta teaches (Original) The method of Claim 8, further comprising: receiving, via the radar transceiver, raw radar signals associated with different antenna configurations from the reflections of the radar signals; combining the raw radar signals; and selecting the signals of interest from the combined raw radar signals. (Trotta, paragraph 0041-0046 & 0068, “[0041] Receiver front-end circuit 310 receives and processes the reflected RF signals from target 114. As shown in FIG. 3A, receiver front-end circuit 310 is configured to be coupled to four receive antennas 314, which may be configured as a 2x2 antenna array. [0046] In some embodiments, some or all portions of millimeter-wave radar sensor circuit 302 may be implemented in a package that contains transmit antennas 312, receive antennas 314, transmitter front-end circuits 308, receiver front-end circuit 310, and/or radar circuitry 306. [0068] Data preparation block 724 prepares the new target data 722 for image formation, and image formation block 726 forms new extracted feature vectors 728 using, for example, the method described above with respect to FIG. 6.”; that a radar can operate with different configurations of transmitting and receiving arrays; that the collected data can be prepared in block 724 and formed in block 726 from the raw radar signals).
Regarding claim 14, Trotta teaches (Original) The method of Claim 8, further comprising: identifying a distance between the radar transceiver and the user, selecting a model based on the distance between the radar transceiver and the user, wherein the feature vector is extracted based on the model. (Trotta, paragraph 0022, “In addition to biometric feature extraction points, a reference point such as center extracted point 118 may be used to feature depths of user’s space and/or may be used for system alignment purposes. As shown in FIG. 18, center extracted point 118 is the tip of the nose of the user, however, in alternative embodiments, other facial features may be used for either a center extracted point or other reference points. By measuring the various feature depths of the face of user represented by target 114 and the RF reflective properties of the measured biometric feature extraction sites 116, the identification of target 114 may be securely identified. Because the measured properties of the face of target 114 differ from that of a photograph or other visual image, or even a three-dimensional representation of the user’s face such as a mask, the use of millimeter-wavebased radar sensors in the facial identification process prevents spoofing using models and representations of the user’s face.”; that the radar depth measurements can be trained in the 702 block, the image formed, and that the learned data can be compared to new collected data to measure the radar facial feature depths to provide anti-spoof capabilities in the system).
Regarding claim 15, Trotta teaches:
(Currently amended) A non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that, when executed by a processor of an electronic device, causes the processor to:  (Trotta, paragraph 0046 & 0075, “[0045] Processing circuitry 304 may include a processor that executes instructions in an executable program stored in a non-transitory computer readable storage medium, such as a memory to perform the functions of processing circuitry 304. [0046] In some embodiments, some or all portions of millimeter-wave radar sensor circuit 302 may be implemented in a package that contains transmit antennas 312, receive antennas 314, transmitter front-end circuits 308, receiver front-end circuit 310, and/or radar circuitry 306. [0075] Referring now to FIG. 9, a block diagram of a processing system 900 is provided in accordance with an embodiment of the present invention. The processing system 900 depicts a general-purpose platform and the general components and functionality that may be used to implement portions of the embodiment radar system and/or an external computer or processing device interfaced to the embodiment radar system. The processing system 900 may include, for example, a central processing unit (CPU) 902, memory 904, and a mass storage device 906 connected to a bus 908 configured to perform the processes discussed above.”; that a radar can comprise a transmitter and receiver connected to a processor and memory).
transmit, via a radar transceiver, radar signals; (Trotta, paragraph 0042, “[0042] Radar circuitry 306 provides signals to be transmitted to transmitter front-end circuits 308, receives signals from receiver front-end circuit 310, and may be configured to control the operation of millimeter-wave radar sensor circuit 302.”; that a radar has a transmitter, receiver and circuitry to process the radar signals).
identify signals of interest that represent biometric information of a user based on reflections of the radar signals received by the radar transceiver; (Trotta, paragraph 0050, “(0050] In some embodiments facial recognition applications, a tradeoff can be made regarding the number of sensors used and the number of transmit/receive antennas present on the sensor”; that a radar can receive signals used for facial recognition).
generate an input based on the signals of interest that include the biometric information; (Trotta, paragraph 0021, “[0021] With near-field sensing parameters such as minute skin texture and scaling can be extracted, identified and distinguished. In some embodiments, near field sensing could also be applied to other forms of biometric recognition, such as recognition of a user based on the user’s hand or fingers.”; that a radar can provide facial recognition and generate inputs based on skin texture and/or scaling).
extract, using a neural network, a feature vector based on from the input; and (Trotta, figures 7 & 8, paragraphs 0064-0074, “[0067] Machine learning algorithm 714 may be implemented using a variety of machine learning algorithms known in the art. For example, a random forest algorithm or neural network algorithm may be used for classification and analysis of stored feature vectors 710. [0068] Data preparation block 724 prepares the new target data 722 for image formation, and image formation block 726 forms new extracted feature vectors 728 using, for example, the method described above with respect to FIG. 6. [0071] In some embodiments, signal processing unit 804 performs the training steps shown in top portion 700 of FIG. 7 except for machine learning algorithm 714 ( e.g., steps 702, 704, 706, 708, 710 and 712), … More specifically, signal processing unit 804 performs the steps of data preparation 704 and 724, image formation 706 and 726 to form stored feature vectors 710 and extracted feature vectors 728, and data annotation 708 to form labels 712.”; that the system can perform evaluation of a learned image and create stored feature vectors in step 710; that system can then collect new image data with is processed in 728; that the steps of figure 8 combine the upper and lower limbs of figure 7; that the machine learning / neural networking function of 714 can be performed in step 810 on the two sets of data of 710 and 728 to produce before the authentication step 812).
authenticate the user based on comparison of the feature vector to a threshold of similarity with preregistered user data. (Trotta, 0064-0072, “[0072] In some embodiments, machine learning block 810 may be implemented remotely using a computer server or cloud-based computing. [0073] Authentication engine 812 performs the steps of prediction model 730 shown in FIG. 7 and acknowledges the extracted feature vectors. [0068] Prediction model 730 utilizes machine learning algorithm 714 to match new extracted feature vectors 728 to a stored feature vector 710. When a match is identified a predicted label is provided that identifies the new feature vector. In some embodiments, data from the stored labels 712 is provided as a predicted label. Prediction model 730 is may be a machine learning model with optimal parameters computed/evaluated through a machine learning algorithm.”; that after collecting the signals of interest, the biometric information, training a system, and processing the vectors using neural networks, the output can authenticate a user).
Regarding claim 16, Trotta teaches (Original) The non-transitory computer readable medium of Claim 15, wherein the computer readable program code, when executed by the processor, further causes the processor to: capture an image of the user; and extract the feature vector based on both the image and the input, wherein the input is based on the radar signals. (Trotta, paragraph 0074, “[0074] In some embodiments, target 114 can be identified and authenticated by combining measurements from embodiment millimeter-wave radar sensors with other biometric and optical sensors including, but not limited to, fingerprint scanners, optical facial recognition systems, body scanners, camera sensors, and retinal scanners. Data derived from these scanners may be included within the target data sets 702 and 722 and/or within feature vectors 710 and 728, and machine learning algorithm 714 may be applied to the combined data sets and vectors that include data derived from the millimeter-wave radar sensor and from other sensors.”; that the electronic device can comprise both a radar, camera, and other biometric sensors; that the target data sets can be created for each of the sensors for analysis by the neural network in step 810).
Regarding claim 17, Trotta teaches (Currently Amended) The non-transitory computer readable medium of Claim 15, wherein the computer readable program code, when executed by the processor, further causes the processor neural network to generate the feature vector by a neural network from the input and a photographic image of the user. (Trotta, paragraph 0074, “[0074] In some embodiments, target 114 can be identified and authenticated by combining measurements from embodiment millimeter-wave radar sensors with other biometric and optical sensors including, but not limited to, fingerprint scanners, optical facial recognition systems, body scanners, camera sensors, and retinal scanners. Data derived from these scanners may be included within the target data sets 702 and 722 and/or within feature vectors 710 and 728, and machine learning algorithm 714 may be applied to the combined data sets and vectors that include data derived from the millimeter-wave radar sensor and from other sensors. (0084] The method of one of examples 5 and 6, wherein the aligning further includes: capturing an image of the human face using a camera; and positioning the human face within a first region based on the captured image.”; that the electronic device can comprise both a radar, camera, and other biometric sensors; that the target data sets can be created for each of the sensors for analysis by the neural network in step 810; that an image from a camera can be used in the machine learning process to generate vectors).
Regarding claim 19, Trotta teaches (Original) The non-transitory computer readable medium of Claim 15, wherein the computer readable program code, when executed by the processor, further causes the processor to: receive, via the radar transceiver, raw radar signals associated with different antenna configurations from the reflections of the radar signals; combine the raw radar signals; and select the signals of interest from the combined raw radar signals. (Trotta, paragraph 0041-0046 & 0068, “[0041] Receiver front-end circuit 310 receives and processes the reflected RF signals from target 114. As shown in FIG. 3A, receiver front-end circuit 310 is configured to be coupled to four receive antennas 314, which may be configured as a 2x2 antenna array. [0046] In some embodiments, some or all portions of millimeter-wave radar sensor circuit 302 may be implemented in a package that contains transmit antennas 312, receive antennas 314, transmitter front-end circuits 308, receiver front-end circuit 310, and/or radar circuitry 306. [0068] Data preparation block 724 prepares the new target data 722 for image formation, and image formation block 726 forms new extracted feature vectors 728 using, for example, the method described above with respect to FIG. 6.”; that a radar can operate with different configurations of transmitting and receiving arrays; that the collected data can be prepared in block 724 and formed in block 726 from the raw radar signals).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 4, 6, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trotta in view of Sarkis, et al, U. S. Patent Application Publication 2020/0025877 (“Sarkis”).
Regarding claim 4, Trotta teaches (Original) The electronic device of Claim 1.
Trotta teaches wherein: the feature vector is one of a plurality of feature vectors; the preregistered user data includes a set of pre-generated feature vectors; and to authenticate the user, the processor is configured to: (Trotta, paragraph 0072, “[0072] Machine learning block 810 implements the machine learning aspect of embodiments of the present invention, such as machine learning algorithm 714 and/or prediction model 730 described above with respect to FIG. 7.”; that the radar and photos can be used to assign vector values to the stored data and compared with the collected new data).
Trotta does not explicitly teach:
identify feature vector pairs that include one of the plurality of feature vectors and one of the set of pre-generated feature vectors, respectively, generate similarity scores for the feature vector pairs, respectively, determine whether each of the similarity scores are above the threshold of similarity, assign first decisions accepting one or more of the feature vector pairs having similarity scores above the threshold of similarity, respectively,
assign second decisions rejecting one or more of the feature vector pairs having similarity scores below the threshold of similarity, respectively, and
determine to authenticate the user when a quantity of the first decisions is larger than a quantity of the second decisions..
Sarkis teaches:
identify feature vector pairs that include one of the plurality of feature vectors and one of the set of pre-generated feature vectors, respectively, generate similarity scores for the feature vector pairs, respectively, determine whether each of the similarity scores are above the threshold of similarity, assign first decisions accepting one or more of the feature vector pairs having similarity scores above the threshold of similarity, respectively, (Sarkis, paragraph 0057-0064, “[0057] One method to measure similarity is to use matching scores. A matching score represents the similarity between features, where a very high score ( e.g., exceeding a particular matching score threshold) between two feature vectors indicates that the two feature vectors are very similar.”; that a system can take image vectors from different sources at different times for comparison and identification of a subject’s facial features).
assign second decisions rejecting one or more of the feature vector pairs having similarity scores below the threshold of similarity, respectively, and (Sarkis, paragraph 0057-0058, “[0057] In contrast, a low matching score (e.g., below the matching score threshold) between two feature vectors indicates that the two feature vectors are dissimilar. [0058] In some cases, the matching score threshold may be computed by identifying an average matching score in images previously known to depict the same object/face. This matching score threshold may optionally be increased (to be stricter and decrease false positives) or decreased (to be less strict and decrease false negatives or rejection rate) by a static amount, multiplier and/or percentage, or a multiple of the standard deviation corresponding to that average.”; that a positive correlation above a threshold level leads to one outcome, such as a high matching score provides a high confidence that the image correlates to the actual face).
determine to authenticate the user when a quantity of the first decisions is larger than a quantity of the second decisions. (Sarkis, paragraph 0059-0060, “[0059] Another illustrative method for face identification includes applying classification methods, such as a support vector machine (SVM) to train a classifier that can classify different faces using given enrolled face images and other training face images. For example, the query face features can be fed into the classifier and the output of the classifier will be the person identifier of the face. [0060] For face verification, a provided face image will be compared with the enrolled faces. This can be done with simple metric distance comparison or classifier trained with enrolled faces of the person. In general, face verification needs higher recognition accuracy since it is often related to access control, such as for entry to buildings or logging in to computing devices.”; that some positive results can be a “false positive”; that the system uses vectors from images to generate an outcome that is compared to the threshold; that the threshold may need to be adjusted to compensate for false positives; that the eventual positive identifies a user’s facial recognition that can be used for other purposes after the verification).
In view of the teachings of Sarkis it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sarkis to Trotta at the time the application was filed in order to verify objects based on machine learning and radar images.  Accordingly, the prior art references disclose that it is known that Trotta’s verification based on matching vectors for an “optimal parameter” and Sarkis’s authentication based on similarity thresholds are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Sarkis’s similarity thresholds for Trotta’s optimal parameters between vectors because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 6, Trotta teaches (Original) The electronic device of Claim 1.
Trotta teaches:
wherein: the preregistered user data includes preregistered radar signals that are reflected off of the user; the processor is further configured to: receive a set of received radar signals that are reflected off of an object; (Trotta, paragraph 0068, “[0068] Once the system has been trained using reference training data 702 that represents reference radar measurements made on a plurality of reference sites ( e.g., various pails of the human face), new target data 722 is received by embodiment millimeter-wave radar sensors during the course of identifying users and targets. [0022] Because the measured properties of the face of target 114 differ from that of a photograph or other visual image, or even a three-dimensional representation of the user’s face such as a mask, the use of millimeter-wavebased radar sensors in the facial identification process prevents spoofing using models and representations of the user’s face.”; that faces can be pre-registered to prevent false positive from face input).
identify whether a material that the set of received radar signals and the preregistered radar signals are reflected off of is different, and determine whether to classify the object as alive or fake based on the material that the set of received radar signals and the preregistered radar signals are reflected off of is different; and (Trotta, paragraph 0129, “[0129] Advantages of embodiments of the present invention include the ability to accurately identify and authenticate a human face or other biological target. By using a plurality of millimeter-wave radar sensors directed at different potions of the target, the physical dimensions and RF reflectivity properties of the target can be evaluated. These types of measurements advantageously make it difficult to spoof the security system by presenting photographs or artificial models of the target to the sensors.”; that the radar signal can be used to determine the RF reflectivity and to distinguish between a photo of a subject, an artificial model of the subject, and the actual subject).
the object is classified as alive. (Trotta, [0129], “[0129] By using a plurality of millimeter-wave radar sensors directed at different potions of the target, the physical dimensions and RF reflectivity properties of the target can be evaluated. These types of measurements advantageously make it difficult to spoof the security system by presenting photographs or artificial models of the target to the sensors.”; that a subject can be determined as alive when the RF reflectivity and the RF depth measurements can reject spoofed photos or models of the target).
Trotta does not explicitly teach to authenticate the user, the processor further configured to authenticate the user when a score based on the feature vector and the preregistered user data is above the threshold of similarity and .
Sarkis teaches to authenticate the user, the processor further configured to authenticate the user when a score based on the feature vector and the preregistered user data is above the threshold of similarity and  (Sarkis, paragraph 0059-0060, “[0059] Another illustrative method for face identification includes applying classification methods, such as a support vector machine (SVM) to train a classifier that can classify different faces using given enrolled face images and other training face images. For example, the query face features can be fed into the classifier and the output of the classifier will be the person identifier of the face. [0060] For face verification, a provided face image will be compared with the enrolled faces. This can be done with simple metric distance comparison or classifier trained with enrolled faces of the person. In general, face verification needs higher recognition accuracy since it is often related to access control, such as for entry to buildings or logging in to computing devices.”; that some positive results can be a “false positive”; that the system uses vectors from images to generate an outcome that is compared to the threshold; that the threshold may need to be adjusted to compensate for false positives; that the eventual positive identifies a user’s facial recognition that can be used for other purposes after the verification).
In view of the teachings of Sarkis it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sarkis to Trotta at the time the application was filed in order to verify objects based on machine learning and radar images.  Accordingly, the prior art references disclose that it is known that Trotta’s verification based on matching vectors for an “optimal parameter” and Sarkis’s authentication based on similarity thresholds are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Sarkis’s similarity thresholds for Trotta’s optimal parameters between vectors because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 11, Trotta teaches (Original) The method of Claim 8.
Trotta teaches wherein: the feature vector is one of a plurality of feature vectors; the preregistered user data includes a set of pre-generated feature vectors; and authenticating the user comprises: (Trotta, paragraph 0072, “[0072] Machine learning block 810 implements the machine learning aspect of embodiments of the present invention, such as machine learning algorithm 714 and/or prediction model 730 described above with respect to FIG. 7.”; that the radar and photos can be used to assign vector values to the stored data and compared with the collected new data).
Trotta does not explicitly teach:
identifying feature vector pairs that include one of the plurality of feature vectors and one of the set of pre-generated feature vectors, respectively, generating similarity scores for the feature vector pairs, respectively, determining whether each of the similarity scores are above the threshold of similarity, assigning first decisions accepting one or more of the feature vector pairs having similarity scores are above the threshold of similarity, respectively, 
assigning second decisions rejecting one or more of the feature vector pairs having similarity scores are below the threshold of similarity, respectively, and 
determining to authenticate the user when a quantity of the first decisions is larger than a quantity of the second decisions..
Sarkis teaches:
identifying feature vector pairs that include one of the plurality of feature vectors and one of the set of pre-generated feature vectors, respectively, generating similarity scores for the feature vector pairs, respectively, determining whether each of the similarity scores are above the threshold of similarity, assigning first decisions accepting one or more of the feature vector pairs having similarity scores are above the threshold of similarity, respectively,  (Sarkis, paragraph 0057-0064, “[0057] One method to measure similarity is to use matching scores. A matching score represents the similarity between features, where a very high score ( e.g., exceeding a particular matching score threshold) between two feature vectors indicates that the two feature vectors are very similar.”; that a system can take image vectors from different sources at different times for comparison and identification of a subject’s facial features).
assigning second decisions rejecting one or more of the feature vector pairs having similarity scores are below the threshold of similarity, respectively, and  (Sarkis, paragraph 0057-0058, “[0057] In contrast, a low matching score (e.g., below the matching score threshold) between two feature vectors indicates that the two feature vectors are dissimilar. [0058] In some cases, the matching score threshold may be computed by identifying an average matching score in images previously known to depict the same object/face. This matching score threshold may optionally be increased (to be stricter and decrease false positives) or decreased (to be less strict and decrease false negatives or rejection rate) by a static amount, multiplier and/or percentage, or a multiple of the standard deviation corresponding to that average.”; that a positive correlation above a threshold level leads to one outcome, such as a high matching score provides a high confidence that the image correlates to the actual face).
determining to authenticate the user when a quantity of the first decisions is larger than a quantity of the second decisions. (Sarkis, paragraph 0059-0060, “[0059] Another illustrative method for face identification includes applying classification methods, such as a support vector machine (SVM) to train a classifier that can classify different faces using given enrolled face images and other training face images. For example, the query face features can be fed into the classifier and the output of the classifier will be the person identifier of the face. [0060] For face verification, a provided face image will be compared with the enrolled faces. This can be done with simple metric distance comparison or classifier trained with enrolled faces of the person. In general, face verification needs higher recognition accuracy since it is often related to access control, such as for entry to buildings or logging in to computing devices.”; that some positive results can be a “false positive”; that the system uses vectors from images to generate an outcome that is compared to the threshold; that the threshold may need to be adjusted to compensate for false positives; that the eventual positive identifies a user’s facial recognition that can be used for other purposes after the verification).
In view of the teachings of Sarkis it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sarkis to Trotta at the time the application was filed in order to verify objects based on machine learning and radar images.  Accordingly, the prior art references disclose that it is known that Trotta’s verification based on matching vectors for an “optimal parameter” and Sarkis’s authentication based on similarity thresholds are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Sarkis’s similarity thresholds for Trotta’s optimal parameters between vectors because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 13, Trotta teaches (Original) The method of Claim 8.
Trotta teaches:
wherein: the preregistered user data includes preregistered radar signals that are reflected off of the user; the method further comprising: receiving a set of received radar signals that are reflected off of an object; (Trotta, paragraph 0068, “[0068] Once the system has been trained using reference training data 702 that represents reference radar measurements made on a plurality of reference sites ( e.g., various pails of the human face), new target data 722 is received by embodiment millimeter-wave radar sensors during the course of identifying users and targets. [0022] Because the measured properties of the face of target 114 differ from that of a photograph or other visual image, or even a three-dimensional representation of the user’s face such as a mask, the use of millimeter-wavebased radar sensors in the facial identification process prevents spoofing using models and representations of the user’s face.”; that faces can be pre-registered to prevent false positive from face input).
identifying whether a material that the set of received radar signals and the preregistered radar signals are reflected off of is different, and determining whether to classify the object as alive or fake based on the material that the set of received radar signals and the preregistered radar signals are reflected off of is different; and (Trotta, paragraph 0129, “[0129] Advantages of embodiments of the present invention include the ability to accurately identify and authenticate a human face or other biological target. By using a plurality of millimeter-wave radar sensors directed at different potions of the target, the physical dimensions and RF reflectivity properties of the target can be evaluated. These types of measurements advantageously make it difficult to spoof the security system by presenting photographs or artificial models of the target to the sensors.”; that the radar signal can be used to determine the RF reflectivity and to distinguish between a photo of a subject, an artificial model of the subject, and the actual subject).
 the object is classified as alive. (Trotta, [0129], “[0129] By using a plurality of millimeter-wave radar sensors directed at different potions of the target, the physical dimensions and RF reflectivity properties of the target can be evaluated. These types of measurements advantageously make it difficult to spoof the security system by presenting photographs or artificial models of the target to the sensors.”; that a subject can be determined as alive when the RF reflectivity and the RF depth measurements can reject spoofed photos or models of the target).
Trotta does not explicitly teach authenticating the user, comprises authenticating the user when a score based on the feature vector and the preregistered user data is above the threshold of similarity and.
Sarkis teaches authenticating the user, comprises authenticating the user when a score based on the feature vector and the preregistered user data is above the threshold of similarity and (Sarkis, paragraph 0059-0060, “[0059] Another illustrative method for face identification includes applying classification methods, such as a support vector machine (SVM) to train a classifier that can classify different faces using given enrolled face images and other training face images. For example, the query face features can be fed into the classifier and the output of the classifier will be the person identifier of the face. [0060] For face verification, a provided face image will be compared with the enrolled faces. This can be done with simple metric distance comparison or classifier trained with enrolled faces of the person. In general, face verification needs higher recognition accuracy since it is often related to access control, such as for entry to buildings or logging in to computing devices.”; that some positive results can be a “false positive”; that the system uses vectors from images to generate an outcome that is compared to the threshold; that the threshold may need to be adjusted to compensate for false positives; that the eventual positive identifies a user’s facial recognition that can be used for other purposes after the verification).
In view of the teachings of Sarkis it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sarkis to Trotta at the time the application was filed in order to verify objects based on machine learning and radar images.  Accordingly, the prior art references disclose that it is known that Trotta’s verification based on matching vectors for an “optimal parameter” and Sarkis’s authentication based on similarity thresholds are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Sarkis’s similarity thresholds for Trotta’s optimal parameters between vectors because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 18, Trotta teaches (Original) The non-transitory computer readable medium of Claim 15.
Trotta teaches wherein: the feature vector is one of a plurality of feature vectors; the preregistered user data includes a set of pre-generated feature vectors; and  (Trotta, paragraph 0072, “[0072] Machine learning block 810 implements the machine learning aspect of embodiments of the present invention, such as machine learning algorithm 714 and/or prediction model 730 described above with respect to FIG. 7.”; that the radar and photos can be used to assign vector values to the stored data and compared with the collected new data).
Trotta does not explicitly teach:
the computer readable program code, when executed by the processor, further causes the processor to: identify feature vector pairs that include one of the plurality of feature vectors and one of the set of pre-generated feature vectors, respectively, generate similarity scores for the feature vector pairs, respectively, determine whether each of the similarity scores are above the threshold of similarity, assign first decisions accepting one or more of the feature vector pairs having similarity scores are above the threshold of similarity, respectively,
 assign second decisions rejecting one or more of the feature vector pairs having similarity scores are below the threshold of similarity, respectively, and 
determine to authenticate the user when a quantity of the first decisions is larger than a quantity of the second decisions..
Sarkis teaches:
the computer readable program code, when executed by the processor, further causes the processor to: identify feature vector pairs that include one of the plurality of feature vectors and one of the set of pre-generated feature vectors, respectively, generate similarity scores for the feature vector pairs, respectively, determine whether each of the similarity scores are above the threshold of similarity, assign first decisions accepting one or more of the feature vector pairs having similarity scores are above the threshold of similarity, respectively, (Sarkis, paragraph 0057-0064, “[0057] One method to measure similarity is to use matching scores. A matching score represents the similarity between features, where a very high score ( e.g., exceeding a particular matching score threshold) between two feature vectors indicates that the two feature vectors are very similar.”; that a system can take image vectors from different sources at different times for comparison and identification of a subject’s facial features).
 assign second decisions rejecting one or more of the feature vector pairs having similarity scores are below the threshold of similarity, respectively, and  (Sarkis, paragraph 0057-0058, “[0057] In contrast, a low matching score (e.g., below the matching score threshold) between two feature vectors indicates that the two feature vectors are dissimilar. [0058] In some cases, the matching score threshold may be computed by identifying an average matching score in images previously known to depict the same object/face. This matching score threshold may optionally be increased (to be stricter and decrease false positives) or decreased (to be less strict and decrease false negatives or rejection rate) by a static amount, multiplier and/or percentage, or a multiple of the standard deviation corresponding to that average.”; that a positive correlation above a threshold level leads to one outcome, such as a high matching score provides a high confidence that the image correlates to the actual face).
determine to authenticate the user when a quantity of the first decisions is larger than a quantity of the second decisions. (Sarkis, paragraph 0059-0060, “[0059] Another illustrative method for face identification includes applying classification methods, such as a support vector machine (SVM) to train a classifier that can classify different faces using given enrolled face images and other training face images. For example, the query face features can be fed into the classifier and the output of the classifier will be the person identifier of the face. [0060] For face verification, a provided face image will be compared with the enrolled faces. This can be done with simple metric distance comparison or classifier trained with enrolled faces of the person. In general, face verification needs higher recognition accuracy since it is often related to access control, such as for entry to buildings or logging in to computing devices.”; that some positive results can be a “false positive”; that the system uses vectors from images to generate an outcome that is compared to the threshold; that the threshold may need to be adjusted to compensate for false positives; that the eventual positive identifies a user’s facial recognition that can be used for other purposes after the verification).
In view of the teachings of Sarkis it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sarkis to Trotta at the time the application was filed in order to verify objects based on machine learning and radar images.  Accordingly, the prior art references disclose that it is known that Trotta’s verification based on matching vectors for an “optimal parameter” and Sarkis’s authentication based on similarity thresholds are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Sarkis’s similarity thresholds for Trotta’s optimal parameters between vectors because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 20, Trotta teaches (Original) The non-transitory computer readable medium of Claim 15.
Trotta teaches:
wherein: the preregistered user data includes preregistered radar signals that are reflected off of the user; and the computer readable program code, when executed by the processor, further causes the processor to: receive a set of received radar signals that are reflected off of an object; (Trotta, paragraph 0068, “[0068] Once the system has been trained using reference training data 702 that represents reference radar measurements made on a plurality of reference sites ( e.g., various pails of the human face), new target data 722 is received by embodiment millimeter-wave radar sensors during the course of identifying users and targets. [0022] Because the measured properties of the face of target 114 differ from that of a photograph or other visual image, or even a three-dimensional representation of the user’s face such as a mask, the use of millimeter-wavebased radar sensors in the facial identification process prevents spoofing using models and representations of the user’s face.”; that faces can be pre-registered to prevent false positive from face input).
identify whether a material that the set of received radar signals and the preregistered radar signals are reflected off of is different, and determine whether to classify the object as alive or fake based on the material that the set of received radar signals and the preregistered radar signals are reflected off of is different; and (Trotta, paragraph 0129, “[0129] Advantages of embodiments of the present invention include the ability to accurately identify and authenticate a human face or other biological target. By using a plurality of millimeter-wave radar sensors directed at different potions of the target, the physical dimensions and RF reflectivity properties of the target can be evaluated. These types of measurements advantageously make it difficult to spoof the security system by presenting photographs or artificial models of the target to the sensors.”; that the radar signal can be used to determine the RF reflectivity and to distinguish between a photo of a subject, an artificial model of the subject, and the actual subject).
 the object is classified as alive. (Trotta, [0129], “[0129] By using a plurality of millimeter-wave radar sensors directed at different potions of the target, the physical dimensions and RF reflectivity properties of the target can be evaluated. These types of measurements advantageously make it difficult to spoof the security system by presenting photographs or artificial models of the target to the sensors.”; that a subject can be determined as alive when the RF reflectivity and the RF depth measurements can reject spoofed photos or models of the target).
Trotta does not explicitly teach to authenticate the user, the computer readable program code, when executed by the processor, further causes the processor to authenticate the user when a score based on the feature vector and the preregistered user data is above the threshold of similarity and.
Sarkis teaches to authenticate the user, the computer readable program code, when executed by the processor, further causes the processor to authenticate the user when a score based on the feature vector and the preregistered user data is above the threshold of similarity and (Sarkis, paragraph 0059-0060, “[0059] Another illustrative method for face identification includes applying classification methods, such as a support vector machine (SVM) to train a classifier that can classify different faces using given enrolled face images and other training face images. For example, the query face features can be fed into the classifier and the output of the classifier will be the person identifier of the face. [0060] For face verification, a provided face image will be compared with the enrolled faces. This can be done with simple metric distance comparison or classifier trained with enrolled faces of the person. In general, face verification needs higher recognition accuracy since it is often related to access control, such as for entry to buildings or logging in to computing devices.”; that some positive results can be a “false positive”; that the system uses vectors from images to generate an outcome that is compared to the threshold; that the threshold may need to be adjusted to compensate for false positives; that the eventual positive identifies a user’s facial recognition that can be used for other purposes after the verification).
In view of the teachings of Sarkis it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sarkis to Trotta at the time the application was filed in order to verify objects based on machine learning and radar images.  Accordingly, the prior art references disclose that it is known that Trotta’s verification based on matching vectors for an “optimal parameter” and Sarkis’s authentication based on similarity thresholds are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Sarkis’s similarity thresholds for Trotta’s optimal parameters between vectors because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119. The examiner can normally be reached 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Donald HB Braswell/             Examiner, Art Unit 3648